Title: Enclosure: Thomas Jefferson’s Account with Thomas Appleton, [ca. 27 September 1816]
From: Appleton, Thomas
To: 


            
              Leghorn 28 May ca. 27 Sept. 1816
            
            
              
                Thomas Jefferson—Dr    from Frulani
                
              
              
                To a barrel of Carmigniano Wine
                ₤45
                }
                73. 6.8
              
              
                To 57 bottles for the Same at 4. crazie
                 19
              
              
                To a Case
                 4.13.4
              
              
                To Corks, bottling, Straw, Cord, & packing
                 4.13.4
              
              
                 Sent by the Scho fanny Capt. Selby for N. York—
                
              
              
                from ombrosi
                
              
              
                To a barrel of florence Wine
                ₤28.
                }
                56. 6.8
              
              
                To 57 bottles for the Same @ 4 crazie
                 19
              
              
                	 To a Case
                 4.13.4
              
              
                 To Corks, bottling Straw, Cord & packing
                 4.13.4
              
              
                The above is artimino Wine—No 1
                
              
              
                To a barrel of chianti Wine
                ₤40.
                
                
              
              
                To 57 bottles for the Same @ 4 crazie
                 19
                
                
              
              
                 To a Case
                 4.13.4
                
                
              
              
                 To Corks, bottling Straw & packg & Cord
                 4.13.4
                
                68. 6.8
              
              
                The two last barrels above mention’d are Shipp’d on  board the Von Hollen, Ralph Porter master & Shipp’dto the Care of Collector for Balto—& Sail’d 3. August—
                
              
              
                To 2 Cases Contg 87. Bottles of Ama wine
                ₤77
                
                
              
              
                Bottles, Cork, Cases, & bottling &c
                 37. 3.4
                
                114. 3.4
              
              
                
                
                
                ₤312. 3.4
              
              
                Porterage of 5 Cases, in the 3 Shipments on board
                
                
                4.10  
              
              
                Cr
                
                
                ₤316.13.4
              
              
                By 50. dollars as Credited on the last page @ ₤6⅓ each 
                }
                
                ₤316.13.4
              
            
          